FINAL ACTION
General Information
The merits of this case have been carefully examined again in light of Applicant's response received 9/9/2022. The rejections of record under 35 USC § 102 and 35 USC § 103 have not been overcome by Applicant's arguments and are hereby repeated and made FINAL.
Claim FINAL Rejection - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The claim is AGAIN and FINALLY rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Knot bag Un-knotted (Jo in NZ on Flickr.com, 7/20/2008), because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    534
    788
    media_image1.png
    Greyscale

The appearance of Jo in NZ is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d.1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).
The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” so too minor differences cannot prevent a finding of anticipation.  Int'l Seaway supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d at 1444).
Under this standard, the appearance of Jo in NZ is substantially the same as that of the claimed design. That is, the appearance of the claimed design is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the Jo in NZ.
The surface ornamentation of Jo in NZ does not obscure the design of the claimed article. The surface ornamentation is a mere indicium that does not override the underlying design. The subject matter of the claimed design is common to that of the Jo in NZ design. In re Daniels 46 USPQ2d 1788 (CAFC 1989).
Examiner’s response to remarks filed
Applicants remarks filed 9/9/2022 have been fully considered, however the arguments provided have been found not to be persuasive. The Jo in NZ reference establishes a prima facie case of anticipation for the following reasons:
Applicant argues that the Jo in NZ reference is not valid because the Examiner did not enclose a copy of the cited document, or provide a web address. This is argument is not valid because the Examiner did provide both a copy of the cited document and the web address on 9/1/2021, which shows the publication date of 7/20/2008. The Examiner has again and finally included another copy of the reference for applicant’s convenience. 
Applicant argues that the claimed invention includes a longer strap that is closer in length to the shorter strap, while Jo in NZ includes a first strap that is much longer than the shorter strap. The Examiner does not find this argument to be persuasive because the straps in both the claimed design and Jo in NZ have the same overall shape and proportions. The straps are asymmetrical in both designs; the left side strap is significantly taller than the right side strap. The right side strap is approximately half the length of the left side strap in both designs.
Applicant argues that the claimed design “more securely retains valuable items” and “allows the bag to function as a clutch for hands-free use and will not be subject to security restrictions of certain public venues that require larger bags to be transparent”. This argument is not persuasive because these arguments are directed toward function, which is not the subject matter of design patents. The function of an article is only of concern for utility patents.
Applicant argues that “the unitary nature of the outer surface allows for the inclusion of a pocket, if desired.” This argument is not persuasive because no such pocket was shown or described in the original disclosure. The addition of a pocket at this stage in prosecution would be considered new matter.
Applicant argues that “the claimed invention includes a narrow, flatter pouch while the Jo pouch appears to be much wider although its configuration is ambiguous at best from the single photograph.” This argument is not persuasive because it is well known in the art of hand carried bags that often bags are often made of fabric or woven material, as shown in both designs, and this fabric may be shown in an alternate position. The nature of the materials used in a bag such as the claimed design and Jo in NZ allows for variations in appearance based on position; and factors such as if the bag contains any items, if it is hanging, or if it is set down on one side or another. The “wider” pouch is simply a matter of the Jo in NZ bag being set down on a flat surface.
Claim FINAL Rejection - 35 USC § 103
Even though the differences are not viewed as being patentably distinguishing, because the prior art was available, the combination was made.
The claim is AGAIN and FINALLY rejected under 35 U.S.C. 103 as being unpatentable over Japanese Knot bag Un-knotted (Jo in NZ on Flickr.com, 7/20/2008) in view of US Patent D756110 S (Dika, 5/17/2016).
Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
The Jo in NZ design shows an article of manufacture having an overall appearance and design characteristics which are basically the same as the claimed design. In both designs:
The overall shape and proportions of the bag are basically the same.
The front of the bag is shown as a singular structural piece.
The bag is shown with two arched handles that are integrated in to the front and back of the bag as one singular structural piece. 
The handles are asymmetrical; the left-side handle is significantly taller than the right-side handle. The right-side handle is approximately half the length of the left-side handle.
The handles are basically the same width.
The top lines of the handles form straight lines from the front view. 
The handles curve outward at basically the same angle. The outer apex edge of the curved handles is basically the same distance from the left and right-side structural edges of the body of the bag. 
The central opening of the bag is “U” shaped with basically the same placement, width, and depth relative to the overall bag.
The left-side, right-side and bottom structural edges of the body of the bag form relatively straight lines from the front view.


    PNG
    media_image1.png
    534
    788
    media_image1.png
    Greyscale

The claimed design differs from Jo in NZ in that the present design discloses trim around the edges of the straps.
The Dika design discloses a bag with trim around the edges of the straps.

    PNG
    media_image2.png
    554
    856
    media_image2.png
    Greyscale
It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to modify the Jo in NZ design by placing trim around the edges of the straps as taught by Dika.
These teachings result in a design having an appearance strikingly similar to the claimed design, and over which the claimed design would have no patentable distinction.
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).
The examiner considers the prior art to be analogous because all of the applied references are within the arts of purses, handbags, and hand carried bags.
Applicant’s arguments in rebuttal of the rejection of record have been carefully considered but are found unconvincing.  The examiner bears the initial burden of establishing prima facie obviousness.  This burden has been met.  In a proper rejection of a design claim under 35 USC 103, there must be a reference (the basic design), a something in existence, the design characteristics of which are basically the same as the claimed design in order to support a holding of obviousness.  In other words, the basic reference design must look something like the claimed design.  In re Harvey, 12 F.3d 1061, 1063, 29 USPQ 1206, 1208 (Fed. Cir. 1993) and In re Rosen, 673 F.2d 388, 391, 213 USPQ 347, 350 (CCPA 1982).  Once such a design has been established, features thereof may reasonably be interchanged with or added from those in other pertinent references to achieve the claimed design.  Such modifications, however, cannot destroy the fundamental characteristics of the basic design reference.  
In the instant application, the Jo in NZ design clearly meets the standard for a basic reference as set forth above.  That is, the design characteristics of the Jo in NZ are basically the same as those of the claimed design.  This having been established, the mere trim around the edges of the straps was the only substitution necessary to achieve the claimed design.  Clearly, no hindsight was necessary to construct the design of the instant claim.
In design patent cases, the long-standing test for motivation (i.e., the proper combination of references) has been whether they are so related that the appearance of certain ornamental features in one would suggest the application of those features in the other.  In re Rosen, supra.  In this case, the clear motivation for the modifications made to the Jo in NZ design exist in the Dika design per se.  Further, the features of Dika not relied on in the rejection of record but highlighted in applicant’s rebuttal are of no import; only one element of Dika was relied upon to teach modification of the Jo in NZ design to render the claimed design obvious.  Applicant should also note that the mere fact that there are differences between the claimed design and a prior art design is not alone sufficient to justify the patentability of the claimed design.  In re Lamb, 286 F.2d 610, 611, 128 USPQ 539 (CCPA 1961).  
For the above reasons, the rejection of the claim under 35 USC 103(a) is proper.
Conclusion
Applicant's remarks have not overcome the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha L Brodowski whose telephone number is (571)272-9142.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl L Lane can be reached on (571)272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.L.B./
Examiner, Art Unit 2915

/JENNIFER L WATKINS/Examiner, Art Unit 2915